DETAILED ACTION
	This action is in response to Applicant’s Amendment ("Response”) received on December 17, 2020 in response to the Office Action dated August 17, 2020. This action is made Final.
	Claims 1-20 are pending.
Claims 1, 9, and 17 are independent claims.
	Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1, 9, and 17, and submitted arguments against the prior art in the Office Action dated August 17, 2020.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al., US Patent Application Publication no. US 2015/0379336 (“Hoshi”), in view of Le US Patent Application Publication no. US 2015/0205398 (“Le”), and further in view of Bojja et al., US Patent Application Publication no. US 2017/0185581 (“Bojja”).
Claim 1:
 Hoshi teaches or suggests an electronic device comprising: 
a screen interface displaying at least a portion of a conversation (Hoshi, page 2, [0044], Fig. 1A, “The character input screen 1 a includes an edit area 2 a for editing text, and a selection area 2 b for displaying a list character shapes available to input with an input mode 2 c being selected.”);
at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor (Hoshi, page 4, [0073], “The programs stored in the main memory 12 are executed by the CPU 11, and various processes are realized”), cause the electronic device to at least: 
receive input from the screen interface (Hoshi, page 3, [0063], “Based on a character handwritten by the user using the finger 3 in the handwriting input area 2 d-3, characters as input candidates are displayed in the candidate display area 2 d-2.”); 
extract a shape from the received input (Hoshi, page 3, [0063], “the handwriting recognition process part 4acquires character shape information 4 a and stroke information 3 b of a character “
    PNG
    media_image1.png
    37
    29
    media_image1.png
    Greyscale
” (“gull” in English) being input in the input area 2 p”); 
 match the extracted shape to one or more known shape patterns (Hoshi, page 4, [0084], “The character recognition part 521 performs the handwriting recognition process 31 by referring to the character shape dictionary 32;” [0085], “The emotional expression determination part 522 acquires the emotion score 35 of the retrieved word, and acquires an emotion label by referring to the emotion dictionary 34 again based on the emotion score 35 being acquired.”);
based on the matching, determine the extracted shape does not satisfy a pattern match threshold (Hoshi, page 4, [0086], “By adjusting the recognition scores of the emoticons 9 having the emotion labels different from the emotion label acquired by the emotional expression determination part 522, it is possible to suppress displaying unwanted candidates,” where suppressed candidates do not meet the match threshold); 
determine an entity associated with the extracted shape based on the extracted shape, the determined entity having a type (Hoshi, page 5, [0098], “The character shape indicates a shape of the character or the emoticon 9, and may be data of the bitmap depicting the character or the emoticon 9.” page 11, [0197], “By analyzing a context before, after, or around a specific position in a text where a handwriting input is received, it is possible to generate conversion candidates of the handwriting input,” where the emoticon is an entity type);
determine that the extracted shape satisfies the match pattern threshold; based on determining that the extracted shape satisfies the match pattern threshold, determining an annotation to convert the entity into (Hoshi, page 11, [0197], “By analyzing a context before, after, or around a specific position in a text where a handwriting input is received, it is possible to generate conversion candidates of the handwriting input;” page 4, [0077], “The information processing terminal 5 may correspond to a conversion apparatus which 9,” where the recognized emoticon inserted is the annotation); and
convert the entity into the annotation, wherein the entity is displayed in a pattern based on the type (Hoshi, page 9, [0168], “In step A12, the recognition result 38 is displayed in the handwriting input area 2 d-3, and the user 8 selects the emoticon 9 having the emotion label “frightened” from the candidates, and the emoticon 9 is fixed as the user's input. The emoticon 9 having the emotion label “frightened” is stored in the fixed character string 39. That is, the first character string is entered and fixed”).  
Hoshi fails to explicitly disclose analyze at least one of words or phrases of the conversation; based on the analyzing, determine at least one context for the conversation; based on one or more of the following: the at least one context element and the determined entity, adjust the match pattern threshold; determine satisfies the adjusted match pattern threshold; based on satisfies the adjusted match pattern threshold.
Le teaches or suggests based on one or more of the following: the at least one context element and the determined entity, adjust the match pattern threshold; determine satisfies the adjusted match pattern threshold; based on satisfies the adjusted match pattern threshold (see 8, 19-24; para. 0042 - store a data structure separate for each user, thereby enabling the graphical object manager 110 to adapt specifically to each user and accordingly predict objects based on previous gestures of that user; para. 0047 - predict an object ( or provide a user a list of possible objects) based on a user's partial attempt. The graphical object manager 110 includes a feedback component to refine or improve object prediction; para. 0090 - prompts the user to select one of a possible plurality of objects that includes the L-shape; para. 0091 - the object predictor 210 may determine that 90% of the time a user 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Hoshi, to include based on one or more of the following: the at least one context element and the determined entity, adjust the match pattern threshold; determine satisfies the adjusted match pattern threshold; based on satisfies the adjusted match pattern threshold for the purpose of efficiently adjusting matching parameters to select one or more intended objects, as taught by Le.
Bojja teaches or suggests analyze at least one of words or phrases of the conversation; based on the analyzing, determine at least one context for the conversation (see para. 0006 - use one or more emoji detection methods and classifiers to determine probabilities or confidence scores for emoji. The confidence scores represent a likelihood that a user will want to insert the emoji into a particular content or replace the particular content (or a portion thereof) with the emoji; para. 0008 - convert content to emoji (i.e., emojify) in larger portions of content ( e.g., entire text message conversations), which might generate a different output (e.g., given more information about the topic of conversation) than would be generated when smaller portions (e.g., individual words or sentences) of the content are converted to emoji; para. 0012 - first confidence scores and/or the second confidence 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Hoshi, to include analyze at least one of words or phrases of the conversation; based on the analyzing, determine at least one context for the conversation 
Claim(s) 9 and 17:
Claim(s) 9 and 17 correspond to Claim 1, and thus, Hoshi, Le, and Bojja teach or suggest the limitations of claim(s) 9 and 17 as well.

Claim 2:
	Bojja further teaches or suggests wherein the at least one context element includes at least one of a time mentioned in the conversation, a place mentioned in the conversation, a person mentioned in the conversation, or a topic mentioned in the conversation (see para. 0008 - to convert content to emoji (i.e., emojify) in larger portions of content ( e.g., entire text message conversations), which might generate a different output (e.g., given more information about the topic of conversation).).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Hoshi, to include analyze at least one of words or phrases of the conversation; based on the analyzing, determine at least one context for the conversation for the purpose of efficiently suggesting objects for replacing or inserting based on message context, as taught by Bojja (para. 0005).

Claim 4:
	Hoshi further teaches wherein the context elements comprises one or more of the following: a detected 2location of the electronic device, time taken to draw the received input, an active application, and data exposed by the active application(Hoshi, page 3, [0055], “In FIG. 3, the handwriting character recognition process part 4perform the handwriting .  

Claim 5:
	Hoshi further teaches wherein the shape model includes a plurality of shape patterns associated with entities (Hoshi, page 5, [0098], “The character shape indicates a shape of the character or the emoticon 9, and may be data of the bitmap depicting the character or the emoticon 9. The coordinates and stroke information are regarded as information indicating coordinates of dots, lines, and the like in accordance with the stroke order concerning the character shape… The character code indicates a hexadecimal code assigned to the character shape,” where the emoticon is an entity); and when a shape received by the shape model matches a shape pattern of the plurality of shape patterns, an entity associated with the matched shape pattern is provided by the shape model (Hoshi, page 3, [0056], “The recognition candidate 4 f is reported as a returned value to a caller of the handwriting recognition process,” where the recognized emoticon is the entity).  
Claim(s) 15:
Claim(s) 15 correspond to Claim 5, and thus, Hoshi, Le, and Bojja teach or suggest the limitations of claim(s) 15 as well.

Claim 6:
wherein the shape model includes a plurality of context element patterns associated with entities (Hoshi, page 4, [0086], “Specifically, for each of the emoticons 9 in the character candidate list 33, the emoticon candidate ranking part 523 creates the recognition score table 37 in which the emotion label and the recognition score are associated with each other, and deducts the bonus score from the recognition score of each of the emoticons 9 having emotion labels other than the emotion label acquired by the emotional expression determination part 522,” where emotional context patterns are used in the recognition process); and when at least one context element received by the shape model matches a context element pattern of the plurality of context element patterns, an entity associated with the matched context element pattern is provided by the shape model (Hoshi, page 3, [0056], “The recognition candidate 4 f is reported as a returned value to a caller of the handwriting recognition process,” where the recognized emoticon is associated with the emotional expression).  
Claim(s) 16:
Claim(s) 16 correspond to Claim 6, and thus, Hoshi, Le, and Bojja teach or suggest the limitations of claim(s) 16 as well.

Claim 7:
	Hoshi further discloses wherein the shape model is adjusted, based on feedback, according to machine learning (Hoshi, page 4, [0086], “Specifically, for each of the emoticons 9 in the character candidate list 33, the emoticon candidate ranking part 523 creates the recognition score table 37 in which the emotion label and the recognition score are associated with each other, and deducts the bonus score from the .  

Claim 8:
	Hoshi further teaches wherein the feedback includes at least one of user feedback, context elements, ink data, or shape data (Hoshi, page 4, [0086], “Specifically, for each of the emoticons 9 in the character candidate list 33, the emoticon candidate ranking part 523 creates the recognition score table 37 in which the emotion label and the recognition score are associated with each other, and deducts the bonus score from the recognition score of each of the emoticons 9 having emotion labels other than the emotion label acquired by the emotional expression determination part 522,” where the emoticon recognition ranking is adjusted based on emotional context information).

Claim 12:
	Hoshi further teaches or suggests wherein the type includes at least one of a list, an
event, a location, or an expression (see (Hoshi, page 5, [0098], “The character shape indicates a shape of the character or the emoticon 9, and may be data of the bitmap depicting the character or the emoticon 9.” page 11, [0197], “By analyzing a context before, after, or around a specific position in a text where a handwriting input is received, it is possible to generate conversion candidates of the handwriting input,” where the emoticon is an entity type).


	Hoshi further teaches wherein rendering, by an annotation engine, the entity to the user based on the type includes displaying the annotation on a screen interface to the user (Hoshi, page 9, [0168], “In step A12, the recognition result 38 is displayed in the handwriting input area 2 d-3, and the user 8 selects the emoticon 9 having the emotion label “frightened” from the candidates, and the emoticon 9 is fixed as the user's input. The emoticon 9 having the emotion label “frightened” is stored in the fixed character string 39. That is, the first character string is entered and fixed”).  

Claim 14:
	Hoshi further teaches wherein determining an entity includes receiving, by a shape model, the extracted shape as input; and providing, by the shape model, an annotation as output (Hoshi, page 5, [0098], “The character shape indicates a shape of the character or the emoticon 9, and may be data of the bitmap depicting the character or the emoticon 9.” page 11, [0197], “By analyzing a context before, after, or around a specific position in a text where a handwriting input is received, it is possible to generate conversion candidates of the handwriting input,” where the emoticon is an entity type).

Claim 18:
	Hoshi further teaches wherein determining an entity includes receiving, by a shape model, the extracted shape and the at least one context element as input (Hoshi, page 5, [0098], “The character shape indicates a shape of the character or the emoticon 9, and may be data of the bitmap depicting the character or the emoticon 9.” page 11, [0197], “By ; and providing, by the shape model, the annotation associated with the extracted shape and the at least one context element as output (Hoshi, page 9, [0168], “In step A12, the recognition result 38 is displayed in the handwriting input area 2 d-3, and the user 8 selects the emoticon 9 having the emotion label “frightened” from the candidates, and the emoticon 9 is fixed as the user's input. The emoticon 9 having the emotion label “frightened” is stored in the fixed character string 39. That is, the first character string is entered and fixed”).  

Claim 19:
	Hoshi further teaches or suggests further including adjusting, by a machine learning engine, the shape model based on feedback (“Specifically, for each of the emoticons 9 in the character candidate list 33, the emoticon candidate ranking part 523 creates the recognition score table 37 in which the emotion label and the recognition score are associated with each other, and deducts the bonus score from the recognition score of each of the emoticons 9 having emotion labels other than the emotion label acquired by the emotional expression determination part 522,” where the emoticon recognition ranking is adjusted based on emotional context information).  
Le further teaches or suggests wherein the adjusting the shape model includes adjusting at least one pattern match threshold of the shape model (see 8, 19-24; para. 0042 - store a data structure separate for each user, thereby enabling the graphical object manager 110 to adapt specifically to each user and accordingly predict objects based on 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Hoshi, to include wherein the adjusting the shape model includes adjusting at least one pattern match threshold of the shape model for the purpose of efficiently adjusting matching parameters to select one or more intended objects, as taught by Le.

Claim 20:
Le further teaches or suggests wherein the adjusting improves a likelihood of a match between the extracted shape and the context element of the determined entitiy (see 8, 19-24; para. 0042 - store a data structure separate for each user, thereby enabling the graphical object manager 110 to adapt specifically to each user and accordingly predict objects based on previous gestures of that user; para. 0047 - predict an object ( or provide a user a list of 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Hoshi, to include wherein the adjusting improves a likelihood of a match between the extracted shape and the context element of the determined entity for the purpose of efficiently adjusting matching parameters to select one or more intended objects, as taught by Le.

Claims 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi, in view of Le, in view of Bojja, and further in view of Apacible et al., US Patent Application Publication no. US 2014/0181741 (“Apacible”).
Claim 3:
	Apacible further teaches or suggests wherein the at least one context element includes a destination location mentioned in the conversation and a current location of the electronic device, and wherein the annotation includes a message indicating an estimated time of arrival at the destination location (see para. 0025 - provided with a lead-time that accounts for the user's distance from the meeting location; para. 0026 - relevant information may include information related to: a) the user's temporal context (e.g., time of day, time relative to a scheduled event, and/or time relative to a predictable event), b) the user's spatial context (e.g., absolute location and/or location relative to another location), c) a current user activity or history of user activities and/or d) conditions of the user's environment (e.g., weather, traffic, etc.); para. 0040 - examining scheduling information associated with the user 102 (accessible, e.g., from the system store 122), including a meeting time and location; para. 0041 - on a travel time estimate, the virtual assistant service 124 determines a reminder lead time with which to provide the reminder to the user; para. 0048 - estimate an amount of time by which the user is running late ( e.g., by finding the difference between a current travel time estimate and the window of time remaining between the current time and the event start time); para. 0052 - relevant to a meeting, such as a list of meeting attendees or participants.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Hoshi, to include wherein the at least one context element includes a destination location mentioned in the conversation and a current location of the electronic device, and wherein the annotation includes a message indicating an estimated time of arrival at the destination location for the purpose of efficiently determining information deemed helpful to a user to display, as taught by Apacible.


	Apacible further teaches or suggests wherein the at least one context element includes at least one of a time mentioned in the conversation, a place mentioned in the conversation, a person mentioned in the conversation, or a topic mentioned in the conversation (see para. 0025 - provided with a lead-time that accounts for the user's distance from the meeting location; para. 0026 - relevant information may include information related to: a) the user's temporal context (e.g., time of day, time relative to a scheduled event, and/or time relative to a predictable event), b) the user's spatial context (e.g., absolute location and/or location relative to another location), c) a current user activity or history of user activities and/or d) conditions of the user's environment (e.g., weather, traffic, etc.); para. 0040 - examining scheduling information associated with the user 102 (accessible, e.g., from the system store 122), including a meeting time and location; para. 0041 - on a travel time estimate, the virtual assistant service 124 determines a reminder lead time with which to provide the reminder to the user; para. 0048 - estimate an amount of time by which the user is running late ( e.g., by finding the difference between a current travel time estimate and the window of time remaining between the current time and the event start time); para. 0052 - relevant to a meeting, such as a list of meeting attendees or participants.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Hoshi, to include wherein the at least one context element includes at least one of a time mentioned in the conversation, a place mentioned in the conversation, a person mentioned in the conversation, or a topic mentioned in the conversation for the purpose of efficiently determining information deemed helpful to a user to display, as taught by Apacible.

Claim 11:
	Apacible further teaches or suggests wherein the at least one context element includes a timestamp, an application identifier, a location, or a calendar event (see para. 0025 - provided with a lead-time that accounts for the user's distance from the meeting location; para. 0026 - relevant information may include information related to: a) the user's temporal context (e.g., time of day, time relative to a scheduled event, and/or time relative to a predictable event), b) the user's spatial context (e.g., absolute location and/or location relative to another location), c) a current user activity or history of user activities and/or d) conditions of the user's environment (e.g., weather, traffic, etc.); para. 0040 - examining scheduling information associated with the user 102 (accessible, e.g., from the system store 122), including a meeting time and location; para. 0041 - on a travel time estimate, the virtual assistant service 124 determines a reminder lead time with which to provide the reminder to the user; para. 0048 - estimate an amount of time by which the user is running late ( e.g., by finding the difference between a current travel time estimate and the window of time remaining between the current time and the event start time); para. 0052 - relevant to a meeting, such as a list of meeting attendees or participants.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Hoshi, to include wherein the at least one context element includes at least one of a time mentioned in the conversation, a place mentioned in the conversation, a person mentioned in the conversation, or a topic mentioned in the conversation for the purpose of efficiently determining information deemed helpful to a user to display, as taught by Apacible.

Response to Arguments
Applicant’s further arguments have been considered but are not persuasive because the arguments do not correspond to the rationales as used in the current rejection.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176